
	
		I
		112th CONGRESS
		1st Session
		H. R. 2890
		IN THE HOUSE OF REPRESENTATIVES
		
			September 12, 2011
			Mr. Clarke of
			 Michigan introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Transportation and
			 Infrastructure, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To expand homeland security at public water systems and
		  treatment works by allowing the Secretary of Homeland Security to include these
		  facilities in the Chemical Facility Anti-Terrorism Standards
		  program.
	
	
		1.Delegation of authority to
			 regulate certain treatment works and public water systems to the Administrator
			 of the Environmental Protection AgencySection 550 of the Department of Homeland
			 Security Appropriations Act, 2007 (Public Law 109–295; 6 U.S.C. 121 note) is
			 amended—
			(1)in subsection (a),
			 by striking Public Water Systems, as defined by section 1401 of the Safe
			 Drinking Water Act, Public Law 93–523, as amended; Treatment Works as defined
			 in section 212 of the Federal Water Pollution Control Act, Public Law 92–500,
			 as amended;; and
			(2)by adding at the
			 end the following new subsection:
				
					(i)(1)The President shall delegate to the
				Administrator of the Environmental Protection Agency the authority otherwise
				provided to the Secretary under this section with respect to—
							(A)a
				treatment works, as such term is defined by section 212(2) of the Federal Water
				Pollution Control Act (33 U.S.C. 1292(2)); and
							(B)a
				public water system, as such term is defined by section 1401(4) of the Safe
				Drinking Water Act (42 U.S.C. 300f(4)).
							(2)The Secretary shall provide technical
				assistance regarding compliance with regulations under this section, to any
				operator of a facility or treatment works referred to in paragraph
				(1).
						.
			
